WADDIIffi,, District Judge
(concurring). I concur in the result reached by the court, but base my conclusion upon the fact that this is a proceeding to enforce a vendor’s lien for unpaid purchase money for property sold, expressly reserved upon the face of the deed or contract of conveyance by the vendor. In such case, where there is uncertainty as to the meaning of the undertaking regarding the time of payment of interest upon arrearages of the purchase money, the conveyance, constituting the vendee’s muniment of title, should be looked to to elucidate the ambiguity, and control in the ascertainment of the parties’ rights thereunder, rather than any note, bond, or other evidence of indebtedness given by the vendee for the payment of such unpaid purchase money. Coles v. Withers, 33 Grat. (Va.) 188, 195, 190, and cases cited. In the ordinary foreclosure suit, or suit to enforce the lien of a mortgage, trust deed, or other security upon prop*30erty, executed by the debtor, or mortgagor, or lienor, for the purpose of securing payment of obligations, whether in the shape of mortgage bonds or notes, or other evidence of debt, in case of ambiguity in the terms of the mortgage, trust deed, or other obligation so given to secure such indebtedness, as respects the payment of interest thereunder, I have no doubt that the evidence of debt thus given under an instrument in the hands of the holder thereof would control where, as in this case, the time of payment of interest is explicitly stated in the evidence of debt. Railway Co. v. Sprague, 103 U. S. 756, 26 L. Ed. 554. A different rule doubtless prevails if the time of payment of interest in the evidence of debt is not clear and explicit; but where it is, as here,, under the ordinary mortgage or trust deed, it, and not the instrument securing the same, should control.